--------------------------------------------------------------------------------

Exhibit 10.3
 
 
Maguire Properties, Inc.
555 West Fifth Street, Suite 5000
Los Angeles, California 90013-1010




June 30, 2006




Mr. Mark Lammas
5100 Bellaire
Valley Village, CA 91607


Re: Amended and Restated Employment Terms


Dear Mark:


Maguire Properties, Inc. (the “REIT”) and Maguire Properties, L.P. (the
“Operating Partnership” and together with the REIT, the “Company”) are pleased
to offer you the position of Executive Vice President, Development of the REIT
and the Operating Partnership on the terms set forth below, effective as of June
30, 2006 (the “Effective Date”). Effective as of the Effective Date, this letter
shall amend and restate in its entirety that certain employment letter, dated
November 7, 2002, and amended as of November 1, 2003, between you and the
Company (the “Original Letter”).


1. Position, Duties and Responsibilities. As of the Effective Date, you will be
employed as Executive Vice President, Development of the REIT and the Operating
Partnership. In the capacity of Executive Vice President, Development, you will
have such duties and responsibilities as are normally associated with such
positions. Your duties may be changed from time to time by the Company,
consistent with your positions. You will report directly at all times to Robert
F. Maguire III and will work at our principal offices located in downtown Los
Angeles (or such other location in the Los Angeles area as the Company may
utilize as its principal offices), except for travel to other locations as may
be necessary to fulfill your responsibilities. At the Company’s request, you
will serve the Company and/or its subsidiaries and affiliates in other offices
and capacities in addition to the foregoing. In the event that you serve in any
one or more of such additional capacities, your compensation will not be
increased beyond that specified in this letter. In addition, in the event your
service in one or more of such additional capacities is terminated, your
compensation, as specified in this letter, will not be diminished or reduced in
any manner as a result of such termination for so long as you otherwise remain
employed under the terms of this letter. During your employment with the
Company, you will be a member of the Executive Management Committee of the
Company, which will consist of the approximately 5 or 6 most senior executives
in the Company. The Executive Management Committee will, as a group, consider,
determine and direct all major policies, strategies and initiatives of the
Company and its affiliates.


2. Base Compensation. During your employment with the Company, the Company will
pay you a base salary of $375,000 per year, less payroll deductions and all
required


--------------------------------------------------------------------------------





withholdings, payable in accordance with the Company’s normal payroll practices
and prorated for any partial month of employment. Your base salary may be
subject to increase pursuant to the Company’s policies as in effect from time to
time.


3. Annual Bonus. In addition to the base salary set forth above, you will be
eligible to participate in the Company’s incentive bonus plan applicable to
similarly situated executives of the Company. The amount of your annual bonus
will be based on the attainment of performance criteria established and
evaluated by the Company in accordance with the terms of such bonus plan as in
effect from time to time, provided that, subject to the terms of such bonus
plan, your target annual bonus will be 100% of your annual base salary for such
year.


4. Acknowledgement of Restricted Stock Awards and Additional Cash Payment.


  (a) Initial Restricted Stock. You and the Company hereby acknowledge that
pursuant to the terms of the Original Letter, as of the date of the closing of
the initial public offering of shares of the REIT’s common stock (the “IPO
Date”), the REIT granted you a number of shares of the REIT’s common stock (the
“Initial Restricted Stock”) equal to the quotient obtained by dividing
(x) $250,000 by (y) the initial public offering price of a share of the REIT’s
common stock. The Initial Restricted Stock was granted to you under the Amended
and Restated 2003 Incentive Award Plan of Maguire Properties, Inc., Maguire
Properties Services, Inc. and Maguire Properties, L.P. (the “Incentive Plan”) at
a per share purchase price of $0.01 per share and was vested in full as of the
IPO Date. The terms and conditions of the Initial Restricted Stock are set forth
in a Restricted Stock Agreement, dated June 27, 2003, between you and the REIT.


(b) Subsequent Restricted Stock. You and the Company further acknowledge that
pursuant to the terms of the Original Letter, upon the earlier to occur of
(i) the date on which the REIT made its annual grants to similarly situated
executives under the Incentive Plan for the year following the year of the IPO
Date or (ii) the first anniversary of the IPO Date, the REIT granted you a
number of shares of the REIT’s common stock (the “Subsequent Restricted Stock”)
equal to the quotient obtained by dividing (x) $2,000,000 by (y) the fair market
value (as determined under the Incentive Plan) of a share of the REIT’s common
stock on the date of grant. The Subsequent Restricted Stock was granted to you
under the Incentive Plan at a per share purchase price of $0.01 per share.
Twenty percent (20%) of the Subsequent Restricted Stock vested on the date of
grant and, subject to your continued employment with the Company (except as
provided below), an additional twenty percent (20%) of the shares of the
Subsequent Restricted Stock vested or will vest, as applicable, on each of the
first, second, third and fourth anniversaries of the date of grant.
Notwithstanding anything to the contrary contained herein, in the event of a
termination of your employment by the Company without cause (as defined below),
all of the shares of the Subsequent Restricted Stock shall, upon such
termination, vest in full, without regard to the vesting schedule based on
continued employment described herein; provided, that in no event shall such
vesting upon a termination without cause result in greater than 100% of the
Subsequent Restricted Stock becoming vested. The terms and conditions of the
Subsequent Restricted Stock are set forth in a Restricted Stock Agreement, dated
June 27, 2004, between you and the REIT.

2

--------------------------------------------------------------------------------







(c) Additional Cash Payment. You and the Company further acknowledge that
following the IPO Date, the Company paid you a lump-sum cash payment of
$250,000, subject to payroll deductions and all required withholdings.


5. Restricted Stock Award. Subject to approval by the Compensation Committee of
the Board, the REIT shall, as of the Effective Date, grant you a number of
shares of the REIT's common stock (the “Restricted Stock”) equal to the quotient
obtained by dividing (x) $2,000,000 by (y) the closing trading price of a share
of the REIT’s common stock on the New York Stock Exchange on the Effective Date.
The Restricted Stock will be granted to you under the Incentive Plan at a per
share purchase price of $0.01 per share. The Restricted Stock will vest as
follows: subject to your continued employment with the Company (except as
provided below), fifty percent (50%) of the shares of the Restricted Stock will
vest on the third anniversary of the Effective Date, and the remaining fifty
percent (50%) of the shares of the Restricted Stock will vest on the fourth
anniversary of the Effective Date. Notwithstanding anything to the contrary
contained herein, in the event of a termination of your employment by the
Company without cause (as defined below), all of the shares of the Restricted
Stock shall, upon such termination, vest in full, without regard to the vesting
schedule based on continued employment described herein, provided, that in no
event shall such vesting upon a termination without cause result in greater than
100% of the Restricted Stock becoming vested. Consistent with the foregoing, the
terms and conditions of the Restricted Stock will be set forth in a restricted
stock agreement to be entered into by you and the REIT which will evidence the
grant of the Restricted Stock.


6. Benefits and Vacation. You will be entitled to participate in all incentive,
savings and retirement plans, practices, policies and programs maintained or
sponsored by the Company from time to time which are applicable to other
similarly situated executives of the Company, subject to the terms and
conditions thereof. You will also be eligible for standard benefits, such as
medical insurance, sick leave, vacations and holidays to the extent applicable
generally to other similarly situated executives of the Company.


7. Compensation Gross-Up. The amount of compensation payable to you pursuant to
Sections 2, 3, 4 and 5 above will be “grossed up” as necessary (on an after-tax
basis) to compensate for any additional social security withholding taxes due as
a result of your shared employment by the Operating Partnership, the REIT and,
if applicable, any subsidiary and/or affiliate thereof.


8. Confidential and Proprietary Information. As a condition of your employment
with the Company, you agree that during the term of such employment and any time
thereafter, you will not directly or indirectly disclose or appropriate to your
own use, or the use of any third party, any trade secret or confidential
information concerning the REIT, the Operating Partnership, Maguire Services,
Inc., a Maryland corporation, their respective subsidiaries or affiliates
(collectively, the “Maguire Group”) or their businesses, whether or not
developed by you, except as it is required in connection with your services
rendered for the Company. You further agree that, upon termination of your
employment, you will not receive or remove from the files or offices of the
Maguire Group any originals or copies of documents or

3

--------------------------------------------------------------------------------





other materials maintained in the ordinary course of business of the Maguire
Group, and that you will return any such documents or materials otherwise in
your possession. You further agree that, upon termination of your employment,
you will maintain in strict confidence the projects in which any member of the
Maguire Group is involved or contemplating.


9. Non-Solicitation. You further agree that during the term of such employment
and for one year after your employment is terminated, you will not directly or
indirectly solicit, induce, or encourage any employee, consultant, agent,
customer, vendor, or other parties doing business with any member of the Maguire
Group to terminate their employment, agency, or other relationship with the
Maguire Group or such member or to render services for or transfer their
business from the Maguire Group or such member and you will not initiate
discussion with any such person for any such purpose or authorize or knowingly
cooperate with the taking of any such actions by any other individual or entity.


10. At-Will Employment. Your employment with the Company is “at-will,” and
either you or the Company may terminate your employment for any reason
whatsoever (or for no reason) by giving 30 days prior written notice of such
termination to the other party. This at-will employment relationship cannot be
changed except in a writing signed by you and an authorized representative of
the Company.


11. Non-Cause Termination.


(a) Severance Payment. Should the Company terminate your employment without
cause (as defined below), then, in addition to any other amounts payable to you
through the date of termination of your employment, the Company will pay you a
lump-sum cash severance payment equal to the sum of (x) 100% of your then
current annual base salary, plus (y) 100% of your maximum annual bonus (assuming
that you had remained employed) for the year in which the termination of
employment occurs; provided, however, that such severance payment shall be paid
to you in no event later than the later of (a) the 15th day of the third month
following your taxable year which includes the date of such termination of your
employment, and (b) the 15th day of the third month following the Company’s
taxable year which includes the date of such termination of your employment;
provided, further, that in no event shall you or your estate or beneficiaries be
entitled to any such payments hereunder upon any termination of your employment
by reason of your total and permanent disability or your death. Your right to
receive the severance payments set forth herein is conditioned on and subject to
your execution and non-revocation of a general release of claims against the
Maguire Group, in a form reasonably acceptable to the Company. For purposes of
this letter, “cause” shall mean


(i) your willful and continued failure to substantially perform your duties with
the Company (other than any such failure resulting from your incapacity due to
physical or mental illness), after a written demand for substantial performance
is delivered to you by the Company, which demand specifically identifies the
manner in which the Company believes that you have not substantially performed
your duties;


(ii) your willful commission of an act of fraud or dishonesty resulting in
economic or financial injury to the Company or its subsidiaries or affiliates;

4

--------------------------------------------------------------------------------







(iii) your conviction of, or entry by you of a guilty or no contest plea to, the
commission of a felony or a crime involving moral turpitude;


(iv) a willful breach by you of your fiduciary duty to the Company which results
in economic or other injury to the Company or its subsidiaries or affiliates; or


(v) your willful and material breach of your covenants set forth in Section 8 or
9 above.


For purposes of this provision, no act or failure to act on your part will be
considered “willful” unless it is done, or omitted to be done, by you in bad
faith or without reasonable belief that your action or omission was in the best
interests of the Company.


(b) Six Month Delay; Separation from Service. Notwithstanding anything to the
contrary in this letter, no compensation or benefits, including without
limitation any severance payments or benefits payable under this Section 11,
shall be paid to you during the 6-month period following your “separation from
service” (within the meaning of Section 409A(a)(2)(A)(i) of the Internal Revenue
Code of 1986, as amended (the “Code”)) if the Company determines that paying
such amounts at the time or times indicated in this letter would cause you to
incur additional taxes under Section 409A of the Code. If the payment of any
such amounts is delayed as a result of the previous sentence, then on the first
day following the end of such 6-month period, the Company shall pay you a
lump-sum amount equal to the cumulative amount that would have otherwise been
payable to you during such 6-month period.


12. Company Rules and Regulations. As an employee of the Company, you agree to
abide by Company rules and regulations as set forth in the Company’s Employee
Handbook or as otherwise promulgated.


13. Payment of Financial Obligations. The payment or provision to you by the
Company of any remuneration, benefits or other financial obligations pursuant to
this letter will be allocated to the Operating Partnership, the REIT and, if
applicable, any subsidiary and/or affiliate thereof in accordance with the
Employee Sharing and Expense Allocation Agreement, by and between the REIT, the
Operating Partnership, and Maguire Services, Inc., as in effect from time to
time.


14. Code Section 409A. The compensation and benefits payable under this letter
are not intended to constitute “nonqualified deferred compensation” within the
meaning of Section 409A of the Code. However, notwithstanding any provision of
this letter to the contrary, if at any time the Company determines that any such
compensation or benefits payable under this letter may be subject to Section
409A of the Code, this letter shall be deemed to incorporate the terms and
conditions required by Section 409A of the Code and Department of Treasury
regulations promulgated thereunder. To the extent applicable, this letter shall
be interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder. If the
Company determines that any compensation or benefits payable under this letter
may be subject to Section 409A of the Code and related

5

--------------------------------------------------------------------------------





Department of Treasury guidance, the Company may in its sole discretion adopt
such amendments to this letter or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, that the Company determines are necessary or appropriate to (i) exempt
the compensation and benefits payable under this letter from Section 409A of the
Code and/or preserve the intended tax treatment of such compensation and
benefits, or (ii) comply with the requirements of Section 409A of the Code and
related Department of Treasury guidance.


15. Withholding. The Company may withhold from any amounts payable under this
letter such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.


16. Entire Agreement. As of the Effective Date, this letter and the employment
terms set forth herein comprise the final, complete and exclusive agreement
between you and the Company with respect to the subject matter hereof and
replace and supersede any and all other agreements, offers or promises, whether
oral or written, made to you by any member of the Maguire Group or any entity (a
“Predecessor Employer”), or representative thereof, whose business or assets any
member of the Maguire Group succeeded to in connection with the initial public
offering of the REIT’s common stock or the transactions related thereto. You
agree that any such agreement, offer or promise between you and any member of
the Maguire Group or a Predecessor Employer (or any representative thereof) is
hereby terminated and will be of no further force or effect, and you acknowledge
and agree that upon your execution of this letter, you will have no right or
interest in or with respect to any such agreement, offer or promise. In the
event that the Effective Date does not occur, this letter (including, without
limitation, the immediately preceding sentence) will have no force or effect.


17. Proof of Right to Work. As required by law, this offer of employment is
subject to satisfactory proof of your right to work in the United States.




[SIGNATURE PAGE FOLLOWS]

6

--------------------------------------------------------------------------------







Please confirm your agreement to the foregoing by signing and dating the
enclosed duplicate original of this letter in the space provided below for your
signature and returning it to the Company. Please retain one fully-executed
original for your files.


Sincerely,


Maguire Properties, Inc.,
a Maryland corporation




By: /s/ Robert F. Maguire III    
Name: Robert F. Maguire III
Title: Chairman and Chief Executive Officer


Maguire Properties, L.P.,
a Maryland limited partnership


By: Maguire Properties, Inc.
Its: General Partner




By: /s/ Robert F. Maguire III    
Name:
Title:




Accepted and Agreed,
this 30th day of June, 2006.




By: Mark Lammas    
Mark Lammas